DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 4, 6-7 & 9-15 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 11/03/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The combination of limitations in Claim 15 including three motors with three rotating parts with the single ring shaped rotating part in Claim 1 is both contradictory and not found in the original disclosure. There is no embodiment with a ring shaped rotating part AND three rotating parts and motors. Therefore, Claim 15 constitutes new matter and must be deleted from the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20160091290A to Samsung.

A) As per Claim 1, Samsung teaches an air conditioner (Samsung: Figures 32-35 with some generic features best shown in Figure 24, but applicable to all embodiments) comprising: 
a housing including a discharge path, a first discharge wall forming the discharge path, and a second discharge wall arranged at a side opposite to the first discharge wall (Samsung: best shown in Figure 24, inner wall 31b & outer wall 31a); and 
an airflow controller including a guide (Samsung: Figures 32-35, Items 510) configured to move between a first location provided at an inside of the first discharge wall and a second location protruding outside of the first discharge wall, a driving motor (Samsung: Figures 32-35, Item 550) configured to generate a rotary power, and a rotating member (Samsung: Figures 32-35, Item 530) provided to be rotated by the driving motor and to move the guide between the first location and the second location, 
wherein the rotating member has a ring shape (Samsung: Figures 32-35, Item 530) and includes a guide rail (Samsung: Figure 33, Item 531) configured to press the guide toward the second discharge wall or press the guide toward the inside of the first discharge wall in accordance with rotation of the rotating member and extending to alternately pass through a first area on the rotating member and a second area arranged at a radial outer side of the first area on the rotating member (Samsung: best shown in Figures 33-35), 
wherein the guide includes a guide protrusion inserted into the guide rail and moved by the guide rail (Samsung: Figures 33-35, Items 520-521), 
wherein the guide is disposed on the first location when the guide protrusion is disposed on the first area by the movement of the guide rail, and the guide is disposed on the second location when the guide protrusion is disposed on the second area by the movement of the guide rail (Samsung: Figures 33-35, Items 520-521), and 
wherein the airflow controller further includes an auxiliary guide formed to extend in a radial direction of the rotating member and be coupleable with the guide protrusion so that the auxiliary guide guides a movement direction of the guide for the guide to perform a translation motion between the first location and the second location (Samsung: Figure 33-35, Item 522 & 560).

B) As per Claim 6, Samsung teaches that the guide rail is provided to extend from a third area arranged at a radial outer side of the second area on the rotating member to the first area, wherein the guide, when the guide protrusion is disposed on the third area by the movement of the guide rail, is protruded further outward from the first discharge wall than when the guide protrusion is disposed on the second area (Samsung: best shown in Figures 33-35, Items 520-521).

C) As per Claim 7, Samsung teaches that the guide rail while rotating in one direction or an opposite direction along with rotation of the rotating member presses the guide protrusion such that the guide protrusion reciprocates between the first area and the second area (Samsung: best shown in Figures 33-35).

D) As per Claim 9, Samsung teaches that the guide includes a first guide member, a second guide member, and a third guide member arranged along a circumferential direction of the rotating member, 
wherein the rotating member includes a first guide rail that presses the first guide member toward the second discharge wall or presses the guide toward the inside of the first discharge wall, a second guide rail that presses the second guide member toward the second discharge wall or presses the guide toward the inside of the first discharge wall, and a third guide rail that presses the third guide member toward the second discharge wall or presses the guide toward the inside of the first discharge wall in accordance with rotation of the rotating member, and 
wherein the first guide member includes a first guide protrusion inserted into the first guide rail and moved by the guide rail; 
the second guide member includes a second guide protrusion inserted into the second guide rail and moved by the guide rail; and 
the third guide member includes a third guide protrusion inserted into the third guide rail and moved by the guide rail (Samsung: Figures 32-35, three of each mechanism).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of US Patent Publication Number 2004/0031276 A1 to Cho.

A) As per Claim 4, Samsung teaches all the limitations except that the airflow controller further includes a first gear portion configured to transmit the rotary power of the driving part to the rotating member, wherein the rotating member includes an inner circumferential portion, an 5outer circumferential portion, and a second gear portion arranged on the inner circumferential portion and engaged with the first gear portion, and the rotating member is provided to be rotated by engagement of the first gear portion and the second gear portion.
However, Cho teaches an airflow controller further includes a first gear portion (Cho: Figure 6, Item 57) configured to transmit the rotary power of the driving part to the rotating member, wherein the rotating member includes an inner circumferential portion, an 5outer circumferential portion, and a second gear portion (Cho: Figure 6, Item 56) arranged on the inner circumferential portion and engaged with the first gear portion, and the rotating member is provided to be rotated by engagement of the first gear portion and the second gear portion.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Samsung by turning the rotating member with a gear mechanism, as taught by Cho, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Samsung with these aforementioned teachings of Cho since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gear mechanism of Cho for the mechanism in Samsung.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-7 & 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762